Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered. 

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each limitation of amended/new claim(s) in Remarks is strongly requested for clear and definite claim interpretations by Examiner.
Regarding 35 U.S.C. § 101 claim eligibility, claim 1 recites a combination of additional elements, and the claim as a whole integrates a mental process(es) (e.g., using a first node of a network of distributed intercommunicating nodes, employing the training data to determine one or more updates to the first AI program) into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by determining updates for an AI program based on training data on a computer, propagating the updates to other computers, and updating other AI program(s) on the other computers based on the transferred updates which have been determined using the training data. That is, it generates updated program(s) running at a bunch of different locations in a specific manner. Thus, it seems to be an improvement to the functioning of a computer. In other words, the computer is not just being used as a tool, but the operation of the computer is improved. Thus, the claim is eligible because it is not directed to the recited judicial exception. In addition, the other independent claims is/are eligible for a similar reason.

Priority
Acknowledgment is made of applicant's claim for the present application filed on 01/29/2019.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: “peers” may need to read “one or more peers” or something else since “one or more of the distributed intercommunicating nodes” may indicate “one peer”. Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities: “using a first node” may need to read “using the first node” or something else to indicate the first limitation of claim 1. Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities: “UI” should read “user interface (UI)” or something else since “UI” is not defined in the independent and intervening claims. Appropriate correction is required. In addition, claim(s) 18 is/are objected to for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Claim(s) 1-4, 7-10, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20180173971 A1) in view of Bulan et al. (Segmentation- and Annotation-Free License Plate Recognition With Deep Localization and Failure Identification) 

Regarding claim 1
Jia teaches 
A method for facilitating updating artificial intelligence programs using a network, the method comprising: 

using a first node of a network of distributed intercommunicating nodes to obtain training data usable to train a first Artificial Intelligence (AI) program running on or in communication with the first node; 
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training system 110 includes a training neural network subsystem 114 that can implement the operations of each layer of a neural network that is designed to make object detection predictions from input sensor data. The training neural network subsystem 114 includes a plurality of computing devices having software or hardware modules that implement the respective operations of each layer of the neural network according to an architecture of the neural network. … The on-board system 130 is physically located on-board a vehicle 122. The vehicle 122 in FIG. 1 is illustrated as an automobile, but the on-board system 130 can be located on-board any appropriate vehicle type. The vehicle 122 can be a fully autonomous vehicle that uses object detection predictions to inform fully-autonomous driving decisions. The vehicle 122 can also be a semiautonomous vehicle that uses object detection predictions to aid a human driver. For example, the vehicle 122 can autonomously apply the brakes if a full-vehicle prediction indicates that a human driver is about to collide with a detected object, e.g., a pedestrian, a cyclist, another vehicle.”; e.g., “training system” read(s) on “first node”. In addition, e.g., “training neural network subsystem” read(s) on “first Artificial Intelligence”.)

employing the training data to determine one or more updates to the first Al program; 
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training system 110 includes a training neural network subsystem 114 that can implement the operations of each layer of a neural network that is designed to make object detection predictions from input sensor data. The training neural network subsystem 114 includes a plurality of computing devices having software or hardware modules that implement the respective operations of each layer of the neural network according to an architecture of the neural network. … The training engine 116 then generates updated model parameter values 145 by using an appropriate updating technique, e.g., backpropagation. The training engine 116 can then update the collection of model parameters 170 using the updated model parameter values 145.”;)

propagating the one or more updates to one or more other nodes of a distributed network, resulting in propagated updates, wherein each of the one or more other nodes incorporates a mechanism to selectively adjust the propagated updates based on local context information, wherein the local context information includes [location] information, and wherein the [location] information comprises a [geographic location]; and 
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can implement the operations of each layer of a neural network by loading a collection of model parameters 172 that are received from the training system 110. … The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training engine 116 then generates updated model parameter values 145 by using an appropriate updating technique, e.g., backpropagation. The training engine 116 can then update the collection of model parameters 170 using the updated model parameter values 145. … After training is complete, the training system 110 can provide a final set of model parameter values 171 to the on-board system 130 for use in making fully autonomous or semi-autonomous driving decisions. The training system 110 can provide the final set of model parameter values 171 by a wired or wireless connection to the on-board system 130.” [par(s) 94] e.g., “a short-range laser sensor can be used to collect sensor data up to 40 meters around the vehicle. For example, a laser sensor can be used to detect the ground surrounding the autonomous vehicle and nearby objects. In other implementations, a long-range laser senor can be used to collect sensor data up to 80 meters around the vehicle. For example, a long-range laser sensor can be used to detect long-range objects that are not detectable by the short-range laser sensors. In some implementations, a combination of laser sensors (e.g., short-range and long-range sensors) can be used in conjunction to simultaneously detect both long-range and short-range data.”; e.g., “continually whenever it is generated” read(s) on “adjust” since initially-transmitted parameters are adjusted. In addition, Jia does not appear to explicitly teach but suggests “location” and “geographic location” based on e.g., “sensor data up to 40 meters around the vehicle” and “sensor data up to 80 meters around the vehicle”.
Examiner notes that par(s) 92 of the Instant Specification describe(s) “Each of the one or more other nodes may incorporate a mechanism (e.g., a filtering mechanism implemented by the updater clients 34, 44) to selectively adjust the updates based on local context information (e.g., GPS information provided via the GPS system 66 of Fig. 2).”)

updating one or more other Al programs running on the one or more other nodes with the propagated updates based on the [geographic location].
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 implements the operations of each layer of a set of neural networks that are trained to make predictions related to object detection, i.e., related to detecting objects in the environment surrounding the vehicle. Thus, the on-board neural network subsystem 134 includes one or more computing devices having software or hardware modules that implement the respective operations of each layer of the neural networks according to an architecture of the neural networks.  … The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated.” [par(s) 94] e.g., “a short-range laser sensor can be used to collect sensor data up to 40 meters around the vehicle. For example, a laser sensor can be used to detect the ground surrounding the autonomous vehicle and nearby objects. In other implementations, a long-range laser senor can be used to collect sensor data up to 80 meters around the vehicle.”; Jia does not appear to explicitly teach but suggests “geographic location” based on e.g., “sensor data up to 40 meters around the vehicle” and “sensor data up to 80 meters around the vehicle”.)

However, Jia does not appear to explicitly teach:
propagating the one or more updates to one or more other nodes of a distributed network, resulting in propagated updates, wherein each of the one or more other nodes incorporates a mechanism to selectively adjust the propagated updates based on local context information, wherein the local context information includes [location] information, and wherein the [location] information comprises a [geographic location]; and 
updating one or more other Al programs running on the one or more other nodes with the propagated updates based on the [geographic location].

(Note: Hereinafter, if a limitation has one or more bold underlines, the one or more underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

Bulan teaches
propagating the one or more updates to one or more other nodes of a distributed network, resulting in propagated updates, wherein each of the one or more other nodes incorporates a mechanism to selectively adjust the propagated updates based on local context information, wherein the local context information includes location information, and wherein the location information comprises a geographic location; and 
updating one or more other AI programs running on the one or more other nodes with the propagated updates based on the geographic location.
(Bulan [fig(s) 1] “State Identification” [sec(s) III] “Training of an ALPR system for a new state or jurisdiction is a multi-month process that involves gathering vast amounts of in-situ training data (i.e. license plate images, corresponding plate characters and state of issue), followed by iterative tuning and optimization of the ALPR algorithms. Furthermore, since the current ALPR algorithms are heavily tuned to state dependent plate characteristics such as font and layout, the training process must be repeated for each new state or the addition of a new plate template within a state covered by a current installation.”; Note that Jia teaches “propagating the one or more updates to one or more other nodes of a distributed network, resulting in propagated updates, wherein each of the one or more other nodes incorporates a mechanism to selectively adjust the propagated updates based on local context information, wherein the local context information includes [location] information, and wherein the [location] information comprises a [geographic location]; and updating one or more other Al programs running on the one or more other nodes with the propagated updates based on the [geographic location]”.)

Jia teaches a system that receives training data, trains a neural network on a training system and sends parameters to update a neural network on an on-board system. In addition, Bulan teaches training of an ALPR system that involves gathering vast amounts of in-situ training data (i.e. license plate images, corresponding plate characters and state of issue) and improving the performance of plate localization for annotation free ALPR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ALPR system of Jia with the geographic location information of Bulan.
One of ordinary skill in the art would have been motived to combine in order to improve the performance of plate localization for annotation free ALPR.
(Bulan [sec(s) I] “In this paper, we propose a new work-flow and methods for segmentation and annotation free ALPR with improved plate localization and automatic failure identification. Our proposed work-flow first localizes the license plate region in the captured image using a two-stage approach where a set of candidate regions are first extracted using a weak SNoW classifier and then scrutinized by a strong CNN classifier in the second stage..”)

Regarding claim 2
The combination of Jia, Bulan teaches claim 1.

	Jia further teaches		
the first Al program includes a Neural Network (NN) with one or more layers of NN cells characterized by one or more weights.
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training system 110 includes a training neural network subsystem 114 that can implement the operations of each layer of a neural network that is designed to make object detection predictions from input sensor data. The training neural network subsystem 114 includes a plurality of computing devices having software or hardware modules that implement the respective operations of each layer of the neural network according to an architecture of the neural network.”; 
Examiner notes that par(s) 8 of the Instant Specification describe(s) “one or more layers of NN cells (also called artificial neurons) characterized by one or more weights (associated with input synapses to the cells).”.)

Regarding claim 3
The combination of Jia, Bulan teaches claim 2.

Jia further teaches 
the one or more layers of NN cells include one or more classification layers.
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training system 110 includes a training neural network subsystem 114 that can implement the operations of each layer of a neural network that is designed to make object detection predictions from input sensor data. The training neural network subsystem 114 includes a plurality of computing devices having software or hardware modules that implement the respective operations of each layer of the neural network according to an architecture of the neural network.”;) 

Regarding claim 4
The combination of Jia, Bulan teaches claim 3.

Jia further teaches 
the propagated updates include updates to one or more values of the one or more weights.
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can implement the operations of each layer of a neural network by loading a collection of model parameters 172 that are received from the training system 110. … The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training engine 116 then generates updated model parameter values 145 by using an appropriate updating technique, e.g., backpropagation. The training engine 116 can then update the collection of model parameters 170 using the updated model parameter values 145. … After training is complete, the training system 110 can provide a final set of model parameter values 171 to the on-board system 130 for use in making fully autonomous or semi-autonomous driving decisions. The training system 110 can provide the final set of model parameter values 171 by a wired or wireless connection to the on-board system 130.”;)

Regarding claim 7
The combination of Jia, Bulan teaches claim 1.

Jia further teaches
	the network includes a peer-to-peer network, and 
wherein one or more of the distributed intercommunicating nodes represent peers of the peer-to-peer network.
(Jia [fig(s) 1-2] [par(s) 120-130] e.g., “The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them. The components of the system can be connected by any form or medium of digital data communication such as a communication network. Examples of communication networks include a local area network ("LAN"), a wide area network ("WAN"), peer-to-peer networks (having ad-hoc or static members), grid computing infrastructures, and the Internet.”;)

Regarding claim 8
The combination of Jia, Bulan teaches claim 7.

Bulan further teaches 
the geographic location is a geographic state.
(Bulan [fig(s) 1] “State Identification” [sec(s) III] “Training of an ALPR system for a new state or jurisdiction is a multi-month process that involves gathering vast amounts of in-situ training data (i.e. license plate images, corresponding plate characters and state of issue), followed by iterative tuning and optimization of the ALPR algorithms. Furthermore, since the current ALPR algorithms are heavily tuned to state dependent plate characteristics such as font and layout, the training process must be repeated for each new state or the addition of a new plate template within a state covered by a current installation.”;)

	The combination of Jia, Bulan is combinable with Bulan for the same rationale as set forth above with respect to claim 1.

Regarding claim 9
The combination of Jia, Bulan teaches claim 8.

Jia further teaches 
implementing one or more of the distributed intercommunicating nodes using one or more embedded devices at an edge of the peer-to-peer network.
(Jia [fig(s) 1-2] [par(s) 120-130] e.g., “The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them. The components of the system can be connected by any form or medium of digital data communication such as a communication network. Examples of communication networks include a local area network ("LAN"), a wide area network ("WAN"), peer-to-peer networks (having ad-hoc or static members), grid computing infrastructures, and the Internet.” [par(s) 40-61] e.g., “The on-board system 130 is physically located on-board a vehicle 122. The vehicle 122 in FIG. 1 is illustrated as an automobile, but the on-board system 130 can be located on-board any appropriate vehicle type. The vehicle 122 can be a fully autonomous vehicle that uses object detection predictions to inform fully-autonomous driving decisions. The vehicle 122 can also be a semiautonomous vehicle that uses object detection predictions to aid a human driver. For example, the vehicle 122 can autonomously apply the brakes if a full-vehicle prediction indicates that a human driver is about to collide with a detected object, e.g., a pedestrian, a cyclist, another vehicle.”; 
Examiner notes that par(s) 45 of the Instant Specification describe(s) “The nodes 14-18 are called edge nodes herein, as they exist at the edge of the network 12, i.e., they represent entry points or systems to the network 12, i.e., points where data can be input to the network 12 and/or retrieved therefrom.”.
Examiner notes that par(s) 51 of the Instant Specification describe(s) “For the purposes of the present discussion, an embedded device may be any device or computer that is specialized for a particular task or function, and which may be included (or embedded) as part of a larger computing system.”.)

Regarding claim 10
The combination of Jia, Bulan teaches claim 1.

	Jia teaches
updating further includes using an updater client running on one or more of the distributed intercommunicating nodes, wherein the updater client includes code for implementing transfer learning to facilitate incorporating the one or more propagated updates into the one or more other Al programs.
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can implement the operations of each layer of a neural network by loading a collection of model parameters 172 that are received from the training system 110. … The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training engine 116 then generates updated model parameter values 145 by using an appropriate updating technique, e.g., backpropagation. The training engine 116 can then update the collection of model parameters 170 using the updated model parameter values 145. … After training is complete, the training system 110 can provide a final set of model parameter values 171 to the on-board system 130 for use in making fully autonomous or semi-autonomous driving decisions. The training system 110 can provide the final set of model parameter values 171 by a wired or wireless connection to the on-board system 130.” e.g., training of “on-board neural network subsystem” based on the data transmitted from “training system” read(s) on “transfer learning”.
Examiner notes that par(s) 48 of the Instant Specification describe(s) “One or more of the newly computed weights (i.e., weight updates) can then be propagated to the other network nodes 16, 18. Note that alternatively, the supervisor updater client 24 implements functionality that enables the error signal and/or training set 11 data to be forwarded to one or more of the other nodes 16, 18. One of the other nodes 16, 18 may then perform the cost function computation using the error signal and/or new training set data, so as to enable backpropagation and determination of weight updates for the NN s 28, 40, 50 of the nodes 14-18 of the peer-to-peer network 12.”.
Examiner notes that par(s) 35 of the Instant Specification describe(s) “In various embodiments discussed herein, the learning can include so-called transfer learning and deep machine learning. For the purposes of the present discussion, transfer learning may be any process or method involving reuse of AI program parameters, data, or other characteristics, such as training data, feature classifications, neural network cell layering architectures, neural network weights, training methods, loss function (also called cost function herein) calculation methods, backpropagation techniques, or other properties of one or more preexisting neural networks.”)

Regarding claim 16
The claim is a processor-readable storage device claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 
Note that Jia teaches “processor-readable storage device” and “one or more processors” (Jia [par(s) 121]).

Regarding claim 20
The claim is an apparatus claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 
Note that Jia teaches “media” and “one or more processors” (Jia [par(s) 121]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20180173971 A1) in view of Bulan et al. (Segmentation- and Annotation-Free License Plate Recognition With Deep Localization and Failure Identification) further in view of Huang et al. (Structure From Motion Technique for Scene Detection Using Autonomous Drone Navigation, 2017)

Regarding claim 6
The combination of Jia, Bulan teaches claim 1.

However, the combination of Jia, Bulan does not appear to explicitly teach:
the geographic location is based on a global positioning system.

Huang teaches
the geographic location is based on a global positioning system.
(Huang [fig(s) 2-3] [sec(s) I] “In this paper, a drone model is proposed that can navigate over very large areas using GPS information, equipped with a real-time landmark detection and recognition system that improves the reliability of autonomous drone navigation.” [sec(s) IV] “The proposed method was further used for an automatic license plate recognition (ALPR) system designed to detect and recognize license plates for vehicles in the target areas. We propose a unified approach that integrates the three general ALPR steps (license plate detection, character segmentation, and optical character recognition) via the use of a deep convolutional neural network (CNN) that operates directly on the image pixels”;)

Jia teaches a system that receives training data, trains a neural network on a training system and sends parameters to update a neural network on an on-board system. In addition, Bulan teaches training of an ALPR system that involves gathering vast amounts of in-situ training data (i.e. license plate images, corresponding plate characters and state of issue) and improving the performance of plate localization for annotation free ALPR. Furthermore, Huang teaches a model that can navigate over very large areas using GPS information, equipped with a real-time landmark detection and recognition system that improves the reliability of autonomous drone navigation e.g., for automatic license plate recognition (ALPR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ALPR system of Jia, Bulan with the global positioning system of Huang.
One of ordinary skill in the art would have been motived to combine in order to improve the reliability of autonomous drone navigation e.g., for automatic license plate recognition (ALPR).
(Huang [fig(s) 2-3] [sec(s) I] “In this paper, a drone model is proposed that can navigate over very large areas using GPS information, equipped with a real-time landmark detection and recognition system that improves the reliability of autonomous drone navigation.” [sec(s) IV] “The proposed method was further used for an automatic license plate recognition (ALPR) system designed to detect and recognize license plates for vehicles in the target areas. We propose a unified approach that integrates the three general ALPR steps (license plate detection, character segmentation, and optical character recognition) via the use of a deep convolutional neural network (CNN) that operates directly on the image pixels”;)

Claim(s) 11-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20180173971 A1) in view of Bulan et al. (Segmentation- and Annotation-Free License Plate Recognition With Deep Localization and Failure Identification) further in view of Song et al. (Two Tools are Better Than One: Tool Diversity as a Means of Improving Aggregate Crowd Performance)

Regarding claim 11
The combination of Jia, Bulan teaches claim 1.

Jia teaches
wherein using a first node further includes: 
receiving input to the first node, wherein the input [indicates] an error in an output of the first Al program; 
using the error to provide an error signal to a first Neural Network (NN) trainer of the first Al program; and 
using the error signal to determine the one or more updates.
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training system 110 includes a training neural network subsystem 114 that can implement the operations of each layer of a neural network that is designed to make object detection predictions from input sensor data. The training neural network subsystem 114 includes a plurality of computing devices having software or hardware modules that implement the respective operations of each layer of the neural network according to an architecture of the neural network. … The training neural network subsystem 114 can generate, for each training example 123, one or more object detection predictions 135. A training engine 116 analyzes the object detection predictions 135 and compares the object detection predictions to the labels in the training examples 123. The training engine 116 then generates updated model parameter values 145 by using an appropriate updating technique, e.g., backpropagation. The training engine 116 can then update the collection of model parameters 170 using the updated model parameter values 145.”; e.g., “training system” read(s) on “first node”. In addition, e.g., “training data” read(s) on “input”, and “compares the object detection predictions to the labels in the training examples” read(s) on “error”. 
Examiner notes that par(s) 47 of the Instant Specification describe(s) “The administrator UI 22 may include rendering instructions for rendering one or more UI display screens with one or more UI controls for enabling an operator, e.g., administrator, to observe errors in the output of the supervisor AI module 26 and to notify the supervisor updater client 24 of any noticed or flagged errors. The supervisor updater client 24 may then facilitate using the error and/or associated data as training data, such that the resulting error can be used to compute a cost function (e.g., via cross-entropy loss scoring). The cost function is then used to implement backpropagation to determine new values for NN weights for the synapses of the accompanying NN 28.”.
Examiner notes that par(s) 11 of the Instant Specification describe(s) “The step of using may further include receiving input (e.g., from a UI controlled by an operator) to the first node, wherein the input indicates an error in an output of the first AI program; using the error to provide an error signal to a first NN trainer of the first NN program; and using the error signal to determine the one or more updates. Alternatively, or in addition, raw training data may be provided to one or more of the nodes, which can then determine error signals (and associated cost functions or loss scores) used to compute updates to NN weights. The updates can then be shared among network peer nodes.”)

	However, the combination of Jia, Bulan does not appear to explicitly teach:
receiving input to the first node, wherein the input [indicates] an error in an output of the first Al program; 

	Song teaches
receiving input to the first node, wherein the input indicates an error in an output of the first Al program; 
(Song [fig(s) 1-2, 6] [sec(s) CHOOSING THE TOOLS] “Floodfill (AKA Bucket-fill) is a mostly autonomous tool, combining a simple region growing method [35] with minimal human input to initialize the seed point and tune a threshold parameter. Workers click on the object they want to segment (Figure 6 (1)) and adjust a slider to tune one of the algorithm’s threshold parameters (Figure 6 (2)). This triggers the RGB Floodfill algorithm which highlights all neighboring pixels sharing an RGB value similar to the seed point that was clicked. If the segmentation is unsatisfactory, either failing to select the entire object or exceeding the object boundary, workers can adjust the slider to modify the highlighted area.” [sec(s) APPROACH] “Our work is conceptually motivated by ensemble learning in machine learning. Ensemble learning methods are machine learning algorithms that construct a set of learning algorithms and predict a new data point by taking a weighted vote of the predictions from each learning algorithm [7, 8]. It has been proven that ensembles can often perform better than any single member [7]. Algorithm accuracy (i.e., better than random guessing) and diversity are necessary and sufficient conditions for a combination of algorithms to be more accurate than any of its individual constituents [13]. The top left diagram in Figure 2 shows how ensemble methods work.”)

Jia teaches a system that receives training data, trains a neural network on a training system and sends parameters to update a neural network on an on-board system. In addition, Bulan teaches training of an ALPR system that involves gathering vast amounts of in-situ training data (i.e. license plate images, corresponding plate characters and state of issue) and improving the performance of plate localization for annotation free ALPR. Furthermore, Song teaches an approach to leveraging tool diversity that uses multiple different tools based on human input for the same task to improve aggregate crowd performance by reducing systematic error biases that might otherwise result from using any one tool type alone.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ALPR system of Jia, Bulan with the human input for indicating an error of Song.
One of ordinary skill in the art would have been motived to combine in order to improve aggregate crowd performance by reducing systematic error biases that might otherwise result from using any one tool type alone.
(Song [fig(s) 1] “Figure 1: This paper introduces an approach to leveraging tool diversity that uses multiple different tools for the same task to improve aggregate crowd performance by reducing systematic error biases that might otherwise result from using any one tool type alone. Our findings on an image segmentation task demonstrate that tool diversity can provide output at least comparable to the best constituent tool and always yields significantly better results than the weakest constituent tool.”;)

Regarding claim 12
The combination of Jia, Bulan, Song teaches claim 11.

Jia further teaches 
receiving input from a [UI used by an operator], 
wherein the input [identifies] an error in an output of the first Al program.
(Jia [fig(s) 1-2] [par(s) 40-61] e.g., “The on-board neural network subsystem 134 can also use the input sensor data 155 to generate training data 123. The training data 123 can include the projected representations of the different channels of input sensor data. The on-board system 130 can provide the training data 123 to the training system 110 in offline batches or in an online fashion, e.g., continually whenever it is generated. … The training system 110 includes a training neural network subsystem 114 that can implement the operations of each layer of a neural network that is designed to make object detection predictions from input sensor data. The training neural network subsystem 114 includes a plurality of computing devices having software or hardware modules that implement the respective operations of each layer of the neural network according to an architecture of the neural network. … The training neural network subsystem 114 can generate, for each training example 123, one or more object detection predictions 135. A training engine 116 analyzes the object detection predictions 135 and compares the object detection predictions to the labels in the training examples 123. The training engine 116 then generates updated model parameter values 145 by using an appropriate updating technique, e.g., backpropagation. The training engine 116 can then update the collection of model parameters 170 using the updated model parameter values 145.”; e.g., “training data” read(s) on “input”, and “compares the object detection predictions to the labels in the training examples” read(s) on “error”.)

Song further teaches
receiving input from a UI used by an operator, 
wherein the input identifies an error in an output of the first Al program.
(Song [fig(s) 1-2, 6] [sec(s) CHOOSING THE TOOLS] “Floodfill (AKA Bucket-fill) is a mostly autonomous tool, combining a simple region growing method [35] with minimal human input to initialize the seed point and tune a threshold parameter. Workers click on the object they want to segment (Figure 6 (1)) and adjust a slider to tune one of the algorithm’s threshold parameters (Figure 6 (2)). This triggers the RGB Floodfill algorithm which highlights all neighboring pixels sharing an RGB value similar to the seed point that was clicked. If the segmentation is unsatisfactory, either failing to select the entire object or exceeding the object boundary, workers can adjust the slider to modify the highlighted area.” [sec(s) APPROACH] “Our work is conceptually motivated by ensemble learning in machine learning. Ensemble learning methods are machine learning algorithms that construct a set of learning algorithms and predict a new data point by taking a weighted vote of the predictions from each learning algorithm [7, 8]. It has been proven that ensembles can often perform better than any single member [7]. Algorithm accuracy (i.e., better than random guessing) and diversity are necessary and sufficient conditions for a combination of algorithms to be more accurate than any of its individual constituents [13]. The top left diagram in Figure 2 shows how ensemble methods work.”)

	The combination of Jia, Bulan, Song is combinable with Song for the same rationale as set forth above with respect to claim 11.

Regarding claim 13
The combination of Jia, Bulan, Song teaches claim 11.

Jia further teaches 
using one or more embedded systems to implement one or more nodes of the distributed intercommunicating nodes, including the one or more other nodes.
(Jia [fig(s) 1-2] [par(s) 120-130] e.g., “The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them. The components of the system can be connected by any form or medium of digital data communication such as a communication network. Examples of communication networks include a local area network ("LAN"), a wide area network ("WAN"), peer-to-peer networks (having ad-hoc or static members), grid computing infrastructures, and the Internet.” [par(s) 40-61] e.g., “The on-board system 130 is physically located on-board a vehicle 122. The vehicle 122 in FIG. 1 is illustrated as an automobile, but the on-board system 130 can be located on-board any appropriate vehicle type. The vehicle 122 can be a fully autonomous vehicle that uses object detection predictions to inform fully-autonomous driving decisions. The vehicle 122 can also be a semiautonomous vehicle that uses object detection predictions to aid a human driver. For example, the vehicle 122 can autonomously apply the brakes if a full-vehicle prediction indicates that a human driver is about to collide with a detected object, e.g., a pedestrian, a cyclist, another vehicle.”; 
Examiner notes that par(s) 51 of the Instant Specification describe(s) “For the purposes of the present discussion, an embedded device may be any device or computer that is specialized for a particular task or function, and which may be included (or embedded) as part of a larger computing system.”.)

Regarding claim 14
The combination of Jia, Bulan, Song teaches claim 13.

	the one or more embedded systems (see the rejections of claim 13)

Bulan further teaches 
include one or more Automated License Plate Recognition (ALPR) systems.
(Bulan [fig(s) 1] “State Identification” [sec(s) III] “Training of an ALPR system for a new state or jurisdiction is a multi-month process that involves gathering vast amounts of in-situ training data (i.e. license plate images, corresponding plate characters and state of issue), followed by iterative tuning and optimization of the ALPR algorithms. Furthermore, since the current ALPR algorithms are heavily tuned to state dependent plate characteristics such as font and layout, the training process must be repeated for each new state or the addition of a new plate template within a state covered by a current installation.”;)

Regarding claim 15
The combination of Jia, Bulan, Song teaches claim 14.

	Jia further teaches 
the first Al program and the one or more other Al programs are implemented in firmware running on the one or more embedded systems.
(Jia [fig(s) 1-2] [par(s) 120-130] e.g., “The features described can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them. … The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them. The components of the system can be connected by any form or medium of digital data communication such as a communication network. Examples of communication networks include a local area network ("LAN"), a wide area network ("WAN"), peer-to-peer networks (having ad-hoc or static members), grid computing infrastructures, and the Internet.” [par(s) 40-61] e.g., “The on-board system 130 is physically located on-board a vehicle 122. The vehicle 122 in FIG. 1 is illustrated as an automobile, but the on-board system 130 can be located on-board any appropriate vehicle type. The vehicle 122 can be a fully autonomous vehicle that uses object detection predictions to inform fully-autonomous driving decisions. The vehicle 122 can also be a semiautonomous vehicle that uses object detection predictions to aid a human driver. For example, the vehicle 122 can autonomously apply the brakes if a full-vehicle prediction indicates that a human driver is about to collide with a detected object, e.g., a pedestrian, a cyclist, another vehicle.”; 
Examiner notes that par(s) 51 of the Instant Specification describe(s) “For the purposes of the present discussion, an embedded device may be any device or computer that is specialized for a particular task or function, and which may be included (or embedded) as part of a larger computing system.”.)

Regarding claim 17
The claim is a processor-readable storage device claim corresponding to the method claim 11, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 18
The claim is a processor-readable storage device claim corresponding to a combination of the method claims 12-14, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejections of the method claims. 

Regarding claim 19
The claim is a processor-readable storage device claim corresponding to the method claim 15, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (Distributed learning of deep neural network over multiple agents) teaches an NN optimization on a distributed computing based on peer-to-peer training.
Dean et al. (Large Scale Distributed Deep Networks) teaches model parallelism over multiple CPUs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
9/25/2022
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129